Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager (USPN 4,404,687).
Regarding Claims 1 & 9, Hager discloses a stowable and wearable item (Figures 1-4) comprising: a garment (20) configured to be worn by a user (Figure 1), wherein the garment 5comprises an inner surface (23) opposite an outer surface (21), wherein the inner surface is facing the user when worn by the user (Figure 1); and a pouch (40) coupled to the inner surface (Figure 2), the pouch comprising an opening (45) defined by an upper rim (46a & 42a), the opening leading into an internal compartment (80), wherein 10the garment comprises a deployed position (Figure 1) and a stowed position (Figure 3 & 4), the deployed position comprising the garment outside of the pouch (Figure 1), and the stowed position comprising the garment disposed within the internal compartment of the pouch (Figures 3 & 4).  
Regarding Claim 2, Hager discloses the garment comprises a body portion (22/24) and a pair of sleeves (26) extending from the body portion (Figure 1).  
Regarding Claim 3, Hager discloses the body portion is 20configured to cover a torso of the user (Figure 1) and the pair of sleeves are configured to cover arms of a user (Figure 1).  
Regarding Claims 4 & 10, Hager discloses the garment is a hooded sweatshirt (Figure 1).  
Regarding Claim 5, Hager discloses a closure (65) releasably coupling the upper rim together in a closed position and uncoupling the upper rim in an open position (Figure 1-4, Col. 4, lines 38-57). 
Regarding Claim 6, Hager discloses the closure is at least one of a zipper, a hook and loop fastener, and tie strings (65, “zipper”).  
Regarding Claim 7, Hager discloses the upper rim comprises a front portion (42a) and a rear portion (46a), wherein the rear portion of the 10upper rim is stitched to the inner surface (Col. 4, lines 38-57, “stitching”).  
Regarding Claim 8, Hager discloses the garment further comprises a slit aligning with the opening of the pouch when the garment is in the deployed position (40/80).   
Regarding claims 9 & 10, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732